Citation Nr: 1220545	
Decision Date: 06/12/12    Archive Date: 06/22/12

DOCKET NO.  07-31 136	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Atlanta, Georgia


THE ISSUE

Entitlement to service connection for hypertension, to include as secondary to service-connected diabetes mellitus and herbicide exposure.


REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of the United States


ATTORNEY FOR THE BOARD

R. Erdheim, Associate Counsel


INTRODUCTION

The Veteran served on active duty from January 1968 to November 1970. 

This matter comes before the Board of Veterans' Appeals (Board) from an August 2005 rating decision of a Department of Veterans Affairs (VA) Regional Office (RO) that denied service connection for hypertension.


REMAND

The Veteran claims that hypertension had its onset in service or was caused or aggravated by his service-connected diabetes mellitus.  Evidence associated with the claims file, including examinations, have addressed this portion of the claim.  However, the Veteran also asserts that his hypertension is due to his period of active service, to include exposure to herbicides.  He has submitted an article demonstrating that medical research had found a suggestive link between hypertension and Agent Orange exposure.  

The evidence of record reflects that the Veteran had service in Vietnam during the applicable period and it is presumed that he was exposed to herbicides.

It is provided that the diseases listed at 38 C.F.R. § 3.309(e) shall have become manifest to a degree of 10 percent or more at any time after service, with an exception not applicable to this case. 38 U.S.C.A. § 1116; 38 C.F.R. § 3.308(a)(6)(ii). These diseases include chloracne or other acneform disease consistent with chloracne, type II diabetes, Hodgkin's disease, ischemic heart disease, all chronic B-cell leukemias, multiple myeloma, Non-Hodgkin's lymphoma, acute and subacute peripheral neuropathy, Parkinson' disease, porphyria cutanea tarda, prostate cancer, respiratory cancers (cancer of the lung, bronchus, larynx, or trachea), AL amyloidosis, and soft-tissue sarcoma. 38 C.F.R. § 3.309(e) (2010); see Notice, 75 Fed. Reg. 168, 53202-16 (Aug. 31, 2010).

The Secretary of Veterans Affairs has determined that there is no positive association between exposure to herbicides and any other condition for which the Secretary has not specifically determined that a presumption of service connection is warranted. See Notice, 59 Fed. Reg. 341-46 (1994); see also Notice, 61 Fed. Reg. 41, 442-49 (1996). The Secretary has clarified that a presumption of service connection based on exposure to herbicides used in the Republic of Vietnam during the Vietnam Era is not warranted for the following conditions: Cancer of the oral cavity (including lips and tongue, pharynx (including tonsils), or nasal cavity (including ears and sinuses); cancers of the pleura, mediastinum, and other unspecified sites within the respiratory system and intrathoracic organs; esophageal cancer; stomach cancer; colorectal cancer (including small intestine and anus); hepatobiliary cancers (liver, gallbladder and bile ducts); pancreatic cancer; bone and joint cancer; melanoma; non-melanoma skin cancer (basal cell and squamous cell); nasopharyngeal cancer, breast cancer, cancers of reproductive organs (cervix, uterus, ovary, testes, and penis; excluding prostate); urinary bladder cancer; renal cancer; cancers of brain and nervous system (including eye); endocrine cancers (thyroid, thymus, and other endocrine; cancers at other and unspecified sites; neurobehavioral disorders (cognitive and neuropsychiatric); amyotrophic lateral sclerosis (ALS); chronic peripheral nervous system disorders; respiratory disorders; gastrointestinal immune system disorders (immune suppression, allergy, and autoimmunity); circulatory disorders (including hypertension); endometriosis; effects on thyroid homeostasis; certain reproductive effects, and, any other condition for which the Secretary has not specifically determined a presumption of service connection is warranted. See Notice, 72 Fed. Reg. 32,395-32,407 (Jun. 12, 2007); Notice, 74 Fed. Reg. 21,258-21260 (May 7,2009); Notice, 75 Fed. Reg. 32540 (June 8, 2010).

Notice, 75 Fed. Reg. 32540 (June 8, 2010), focuses on whether the Update 2006 National Academy of Sciences (NAS) findings establish a "positive association" between herbicide exposure and hypertension within the meaning of 38 U.S.C.A. § 1116(b). The "positive association" standard is a statutory construct to guide the Secretary in creating presumptions under the auspices of the Agent Orange Act of 1991. However, within the Notice, VA specifically acknowledges that NAS found "limited or suggestive evidence of an association" between hypertension and herbicide exposure. The notice explains that the NAS category of "limited or suggestive evidence" is defined to mean that "evidence suggests an association between herbicides and the outcome, but a firm conclusion is limited because chance, bias, and confounding could not be ruled out with confidence."

In light of the fact that it is presumed that the Veteran was exposed to herbicides during his period of service, his current diagnosis, and the NAS findings, the Board finds that the Veteran should be afforded a VA examination to assess whether his hypertension is due to service, to include exposure to herbicides. McLendon v. Nicholson, 20 Vet. App. 79 (2006).

Accordingly, the case is REMANDED for the following actions:

1.  Refer the claims file to the March 2011 VA examiner. The claims file and a copy of this Remand should be made available to the examiner for review in connection with the examination. After reviewing the claims file, the examiner should respond to the following:

a) Is the Veteran's hypertension at least as likely as not (a 50% or higher degree of probability) related to the Veteran's period of service, to include exposure to herbicides?

The examiner should be informed that due to the Veteran's service in Vietnam, it is presumed that he was exposed to herbicides.  All opinions and conclusions expressed must be supported by a complete rationale in a report.  The article submitted by the Veteran and the testing reviewed by NAS (as discussed in this document) should be addressed.  

2.  After completion of the above, the RO should review the expanded record and readjudicate the claim of service connection for hypertension. If any benefit sought is not granted, the Veteran and his representative should be furnished an appropriate supplemental statement of the case and be afforded an opportunity to respond. Thereafter, the case should be returned to the Board for appellate review.

The Veteran and his representative have the right to submit additional evidence and argument on the matters the Board has remanded. Kutscherousky v. West, 12 Vet. App. 369(1999).

This claim must be afforded expeditious treatment. The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner. See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2010). 



____________________________________________
THOMAS J. DANNAHER
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2011).


Department of Veterans Affairs


